UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-QSB/A Amendment No. 2 x Quarterly Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the quarterly period ended March 31, 2007 o Transition Report Pursuant to Section 13 or 15(d) of the Securities Exchange Act of For the transition period from to Buckeye Ventures,Inc. (Exact name of registrant as specified in its charter) Nevada 0-27454 20-3161375 (State or other jurisdiction of incorporation) (Commission File No.) (IRS Employer Identification No.) 4455 Lamont Street, Suite3, San Diego, CA 92109 (Address of principal executive offices) (858) 272-6600 (Issuer’s telephone number, including area code) Check whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes xNo o Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo x On May 14, 2007 there were 98,548,619 shares of Registrant’s common stock, $.001 par value, issued and outstanding. Transitional Small Business Disclosure Format: Yes o No x 1 FORWARD-LOOKING STATEMENTS The statements which are not historical facts contained in this Form 10-QSB are forward looking statements that involve risks and uncertainties and therefore bespeak caution as to actual results. All such statements are made with a reasonable basis and in good faith. The words "anticipate", "believes", "expect", "intend", "may" or similar expressions used in this Form 10-QSB as they relate to the Company or its Management are generally intended to identify such forward looking statements. These risks and uncertainties contained in this Form 10-QSB include but are not limited to, product demand and market acceptance risks, the effect of economic conditions generally and retail/wholesale in the heating, ventilation, air conditioning, plumbing, motion picture and television industry and marketing conditions specifically, the impact of competition, labor shortages, increase in wage rates, unexpected increases in general operating costs, technological difficulties, capacity and supply constraints or difficulties, the results of financing efforts, changes in consumer preferences and trends, the effect of the Company's accounting policies, weather conditions, acts of God, and other risks detailed in the Company's Securities and Exchange Commission filings, in particular disclosures in other filings entitled “Risk Factors.” The Company's management has made all the adjustments relative to the fiscal year end statements and the interim period herein, which in theopinion of management are necessary in order to make the financial statements not misleading. INDEX TO FINANCIAL STATEMENTS Financial Page Number Sequential Page Number Consolidated Balance Sheets as of March 31, 2007 (Unaudited) and December 31, 2006 F-2 3 Consolidated Statements of Operations for the Three Months Ended March 31, 2007 and 2006 (Unaudited) F-3 4 Consolidated Statement of Changes in Stockholder’s Equity for the Three Months Ended March 31, 2007 (Unaudited) F-4 5 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2007 and 2006 (Unaudited) F-5 6 Notes to Consolidated Financial Statements as of March 31, 2007 (Unaudited) F-6 - F-18 18 - 20 F-2 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED BALANCE SHEETS March31, 2007 December31, 2006 ASSETS (Unaudited) (Restated) CURRENT ASSETS: Cash and cash equivalents $ 295,678 $ 273,976 Accounts receivable, less allowance for doubtful accounts of $18,000 and $22,515, respectively 169,887 95,058 Other receivables 258,202 155,755 Inventories 554,605 554,837 Prepaid expenses 273,419 266,426 Total current assets 1,551,791 1,346,052 Property and equipment, net 613,092 415,044 Goodwill 2,733,263 2,359,065 Intangible assets, net 80,761 82,210 Other assets, primarily deposits 106,488 103,473 Total assets $ 5,085,395 $ 4,305,844 LIABILITIES AND STOCKHOLDERS’ EQUITY CURRENT LIABILITIES: Accounts payable $ 743,854 $ 711,295 Accrued expenses 583,833 593,081 Current portion of notes payable 1,129,162 637,500 Customer deposits and deferred revenue 278,962 192,901 Conditional Stock subscription receipts — — Total current liabilities 2,735,811 2,134,777 LONG-TERM DEBT, NET OF CURRENT MATURITIES Notes payable, net of current portion 2,289,999 2,169,148 Notes payable, related parties, net of current portion 24,144 24,144 Total long-term liabilities 2,314,143 2,193,292 Total liabilities 5,049,954 4,328,069 Commitments and contingencies — — STOCKHOLDERS’ EQUITY: Preferred stock, authorized 1,000,000 shares: $.01 par value, 975,086 and 796,869 shares issued and outstanding, respectively 9,751 9,751 $10.00 par value, 23,000 and -0- shares issued and outstanding, respectively 230,000 230,000 Common stock, authorized 100,000,000 shares, $.001 par value; 98,548,618 and 79,792,001 shares issued and outstanding, respectively 98,549 98,549 Additional paid-in capital 856,207 856,207 Accumulated deficit (1,159,066 ) (1,216,732 ) Total stockholders’ equity 35,441 (22,225 ) Total liabilities and stockholders’ equity $ 5,085,395 $ 4,305,844 The accompanying notes are an integral part of these consolidated financial statements. F-3 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF OPERATIONS (Unaudited) Three Months Ended March 31, 2007 2006 Revenues, net $ 3,086,998 $ 956,601 Cost of services 1,707,075 631,055 Gross profit 1,379,923 325,546 Selling, general and administrative expenses 1,247,220 456,317 Operating income (loss) 132,703 (130,771 ) Other income (expense) Interest income 348 66 Other income 16 — Interest expense (72,362 ) (25,396 ) Total other income (expense) (71,998 ) (25,330 ) Income (Loss) before income taxes 60,705 (156,101 ) Income tax expense 3,039 — Net Income (Loss) $ 57,666 $ (156,101 ) Income (Loss) per share: Basic and diluted $ .00 $ (.00 ) Shares used in computing income (loss) per share: Basic 98,548,618 86,015,620 Diluted 98,548,618 86,015,620 The accompanying notes are an integral part of these consolidated financial statements. F-4 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF STOCKHOLDERS’ EQUITY For The Three Months Ended March 31, 2007 and the Period June 24, 2005 (Inception) to December 31, 2006 Additional PreferredStock CommonStock Paid-In Accumulated Shares Amount Shares Amount Capital Deficit Total Issuance of stock for services 796,869 $ 7,969 79,792,001 $ 79,792 $ (12,761 ) $ — $ 75,000 Net loss — (196,842 ) (196,842 ) Balance at December31, 2005 796,869 7,969 79,792,001 79,792 (12,761 ) (196,842 ) (121,842 ) Issuance of Stock: Share exchange reverse acquisition of World Wide Motion Pictures Corporation, effective March 1, 2006 201,217 $ 231,782 18,670,858 $ 18,671 $ (44,900 ) $ — $ 205,553 Conditional stock subscription receipts reversed as a result of delivery of common stock by related parties — 375,000 — 375,000 Delivery of common stock of related parties to general manager of HACS — 18,000 — 18,000 Delivery of common stock of related parties to lender — 12,000 — 12,000 Sale of common stock of related parties for cash — 495,000 — 495,000 Common stock issued for cash — — 21,143 21 6,179 — 6,200 Common stock issued for services — — 64,616 65 7,689 — 7,754 Net loss — (1,019,890 ) (1,019,890 ) Balance at December31, 2006 998,086 239,751 98,548,618 98,549 856,207 (1,216,732 ) (22,225 ) Unaudited: Net income — 57,666 57,666 Balance at March31, 2007 998,086 $ 239,751 98,548,618 $ 98,549 $ 856,207 $ (1,159,066 ) $ 35,441 The accompanying notes are an integral part of these consolidated financial statements. F-5 BUCKEYE VENTURES, INC. AND SUBSIDIARIES CONSOLIDATED STATEMENTS OF CASH FLOWS (Unaudited) Three Months Ended March 31, 2007 2006 CASH FLOWS FROM OPERATING ACTIVITIES: Net income (loss) $ 57,666 $ (156,101 ) Adjustments to reconcile net income (loss) to net cash provided by operatingactivities— Shares issued to lender and charged to interest expense — 12,000 Depreciation and amortization expense 31,750 7,668 Changes in operating assets and liabilities, net of effects of acquisitions— (Increase) decrease in— Receivables, net (74,829 ) (11,285 ) Inventories 232 (45,217 ) Prepaid expenses and other current assets (6,993 ) 31,263 Accounts payable 32,559 (12,763 ) Accrued expenses (9,246 ) (13,703 ) Customer deposits and deferred revenue 86,061 29,249 Net cash provided by (used in) operating activities 117,200 (158,889 ) CASH FLOWS FROM INVESTING ACTIVITIES: Purchases of property and equipment (84,720 ) (6,999 ) Cash acquired in connection with acquisition of World Wide Motion Pictures Corporation — 98,382 Proceeds from acquisition (74,605 ) — Purchase of other assets (194,477 ) — Net cash (used in) provided by investing activities (353,802 ) 91,383 CASH FLOWS FROM FINANCING ACTIVITIES: Repayments of notes payable and long-term debt — (62,476 ) Increase in notes payable 195,000 — Proceeds from sales of common stock — 51,500 Net cash provided by (used in) financing activities 195,000 (10,976 ) NET INCREASE IN CASH AND CASH EQUIVALENTS (41,602 ) (78,482 ) CASH AND CASH EQUIVALENTS, at beginning of period 337,280 415,762 CASH AND CASH EQUIVALENTS, end of period $ 295,678 $ 337,280 Supplemental disclosures of cash flow information: Interest paid $ 72,362 $ 1,396 Income taxes paid 800 — Reverse acquisition of World Wide Motion Pictures Corporation for stock — 205,553 Acquisition of Energy King, Inc. Barnett assets for notes payable $ 150,000 $ — The accompanying notes are an integral part of these consolidated financial statements. F-6 BUCKEYE VENTURES, INC. AND SUBSIDIARIES NOTES
